The Chancellor.
The first question presented, is, whether there has been such an amendment made to the answer, as would compel the complainants to regard the answer as filed, and to except, or reply to it.
*224The defendants, Howard and the Detroit city bank, had leave to amend their answer. The papers purporting to be an amendment, are in the form of affidavits, and are so indorsed.
The amendments should have been added to, or incorporated with the answer, in some way.
A new answer should have been made, the amendments added, served and filed; or
The original answer should have been withdrawn, by leave of the court, and the amendments added and served on the complainants; or
The amendments should have been drawn, referring to the portions of the answer on file, intended to be amended, and specifying their nature and application.
The papers filed, are merely general affidavits, and do not purport to be amendments.
The motion is therefore premature, and cannot now be heard.